FORM RW Paragon Shipping Inc. 15 Karamanli Ave. GR 166 73, Voula Greece April 18, 2013 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn: Mr. Justin Dobbie Re:Paragon Shipping Inc. Rule 477 Application for Withdrawal Registration Statement on Form F-1 (File No. 333-185467) Dear Mr. Dobbie: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended (the “Act”), the Company hereby requests that the Securities and Exchange Commission (the “Commission”) consent to the withdrawal of the Registration Statement on Form F-1 (File No. 333-185467) initially filed with the Commission on December 13, 2012, together with all exhibits thereto (the “Registration has Statement”).The Company determined not to pursue the contemplated public offering in the United States at this time.The Registration Statement was not declared effective by the Commission under the Act, and none of the Company’s securities were sold pursuant to the Registration Statement. The Company also respectfully requests that, in accordance with rule 457(p) of the Act, all fees paid to the Commission in connection with the filing of the Registration Statement be credited for future use. If you have any questions regarding this request for withdrawal, please contact Edward S. Horton of Seward & Kissel LLP, counsel to the Company, at (212) 574-1265. Sincerely, PARAGON SHIPPING INC. By: /s/ Robert Perri Name: Robert Perri Title:Chief Financial Officer
